Fourth Court of Appeals
                                        San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-19-00515-CV

                                         In the Interest of J.T.H.

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-PA-01512
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: December 18, 2019

AFFIRMED; MOTION TO WITHDRAW DENIED

           This is an appeal from a judgment terminating appellant’s parental rights to his child, J.T.H.

Appellant’s court-appointed counsel filed a motion to withdraw and a brief. In the brief, counsel

discusses the applicable law and examines the record in this case. After examining the record,

counsel concludes this appeal is frivolous and without merit. Counsel’s brief satisfies the

requirements of Anders v. California, 386 U.S. 738, 744 (1967). See In re P.M., 520 S.W.3d 24,

27 n.10 (Tex. 2016) (noting Anders procedures apply in parental termination cases).

           Counsel’s motion to withdraw states that appellant was provided a copy of the Anders brief

and advised of his right to request the record and file a pro se brief. We issued an order notifying

appellant that he had the right to request the record and file a pro se brief. Appellant did not request

the record or file a pro se brief.
                                                                                   04-19-00515-CV


       After conducting an independent evaluation of the record, we agree this appeal is frivolous

and without merit. Accordingly, we affirm the trial court’s judgment. Nevertheless, we deny

counsel’s motion to withdraw because it fails to demonstrate good cause for counsel to withdraw.

See id. at 27 & n.7 (providing that once counsel is appointed in a parental termination case he

“should be permitted to withdraw only for good cause . . . .”). Counsel’s obligation to his client

extends through the exhaustion or waiver of all appeals. See TEX. FAM. CODE ANN.

§ 107.016(3)(B); In re P.M. 520 S.W.3d at 27. If appellant desires to pursue this appeal to the

Texas Supreme Court, counsel may satisfy his obligation “by filing a petition for review that

satisfies the standards for an Anders brief.” See In re P.M. 520 S.W.3d at 27-28 & n.14.

                                                 Irene Rios, Justice




                                               -2-